Citation Nr: 0424218	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the San Diego, 
California Regional Office (RO).  This matter was before the 
Board in February 2004 and was remanded for further 
evidentiary development.  The matter is again before the 
Board.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Information in the claims file is to the effect that the 
veteran failed to report for a VA examination scheduled for 
February 2004 at the Loma Linda VA Medical Center.  

Review of the record also reveals that the RO has properly 
taken action to notify the veteran of the need to identify 
evidence in support of his claim.  In a letter received in 
March 2004, the veteran referred to "dozens" of medical 
care providers who had treated him, but he stated that none 
of the records were available. 

However, in a written communication received in May 2004, the 
veteran appears to have for the first time identified a 
medical care facility in California which (according to the 
veteran) has MRI results with "a detailed explanation of the 
findings."  The veteran also stated that the Loma Linda VA 
Medical Center "now has x-ray photographs of my lumbar 
spine."  Although the Board acknowledges the RO's efforts in 
this case, in view of the fact that the veteran has now 
identified additional sources of pertinent evidence, the case 
must again be returned for further development before the 
Board may properly undertake appellate review. 

Given the need to remand this case to obtain records, the 
Board also believes it appropriate to afford the veteran 
another opportunity to report for a VA examination.  The 
Board stresses, however, that although VA has a duty to 
assist the veteran, the veteran has duty to cooperate with 
such efforts.  VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).    
  
Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  
 
2.  The RO should take appropriate action 
to obtain any pertinet records from the 
Loma Linda VA Medical Center, to include 
reports of x-ray studies of the low back.  
The RO should also request copies of all 
post-service medical records, to 
specifically include records and MRI 
studies from Open MRI of Inland Valley, 
995 St. John Place #B, Hemet, California 
92543. 

3.  The veteran should again be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of any 
current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished 
if medically feasible.  All examination 
and special test findings should be 
clearly reported, and the examiner should 
clearly indicate whether a diagnosis of 
current chronic low back disability can 
be made.  If so, after reviewing the 
record (to specifically include service 
medical records), the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such current 
chronic low back disability is related to 
the low symptomatology documented during 
service.  A rationale should be furnished 
to address the nature (chronic versus 
acute) of the inservice symptoms and any 
relationship to any current chronic low 
back disability found on examination. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




